   Case: 1:20-cv-01542 Document #: 56 Filed: 10/12/20 Page 1 of 2 PageID #:2882




                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  CAMELBAK PRODUCTS, LLC,

           Plaintiff,                                          Civil Action No.: 1:20-cv-01542

   v.                                                          Judge Ronald A. Guzman

   THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Sheila M. Finnegan
   ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

           Defendants.



                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                  NO.                             DEFENDANT
                  22                               jianjianstore
                  141                            highseller2018-4
                  173                             super_deal321
                  135                             globedealfield




DATED: October 12, 2020                              Respectfully submitted,

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-01542 Document #: 56 Filed: 10/12/20 Page 2 of 2 PageID #:2883




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on October 12, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
